Exhibit 10.3

LOAN MODIFICATION AGREEMENT

Wachovia Bank, National Association

190 River Road

Summit, New Jersey 07901

(Hereinafter referred to as the “Bank”)

Cybex International, Inc.

10 Trotter Drive

Medway, MA 02053-2299

(Individually and collectively “Borrower”)

This Loan Modification Agreement (“Agreement”) is entered into on September 24,
2009, by and between Bank and Borrower.

This Agreement applies to a $7,000,000 loan dated July 30, 2007, a $3,000,000
loan dated March 25, 2008 and a $1,000,000 loan dated March 2, 2009
(collectively the “Loans”), as those Loans have been amended or modified from
time to time. The terms “Loan Documents” and “Obligations,” as used in this
Agreement are defined in the original notes (the “Notes”) executed in connection
with the Loans.

Borrower has recently amended and modified its loans with RBS Citizens, National
Association (“RBS Citizens”) and has requested that the Bank modify and amend
its Loan Documents so that some of the financial covenants, terms, and
conditions of the Loan Documents are consistent with the RBS Citizens loan
documents (the “RBS Citizens Loan Documents”).

Bank has agreed to amend and modify the Loans, Notes and Loan Documents in
accordance with the terms and conditions of this Agreement. Other than as
modified in this Agreement, all of the terms and conditions of the Notes, Loans
and Loan Documents will remain in full force and effect, as same have been
modified and amended and to the extent not inconsistent with this Agreement.

The Notes and Loan Documents are modified and amended so that the following
terms and conditions are incorporated into the Loan Documents and will be
binding upon the Borrower from the date hereof and will be applicable to the
Loan:

1. Leverage Ratio. At all times, the Borrower’s Leverage Ratio shall not exceed
1.25 to 1.0. This covenant is to be tested quarterly, with the first test as of
September 26, 2009. As used herein, “Leverage Ratio” shall mean, for any
applicable period of computation, the ratio of the following for the Borrower
and its subsidiaries on a consolidated basis determined in accordance with GAAP:
(a) Total Liabilities of the Borrower and its subsidiaries as of the end of such
period to (b) Tangible Net Worth as of the date of the end of such period.



--------------------------------------------------------------------------------

2. Minimum Debt Service Coverage. At all times, the Borrower shall generate a
minimum Debt Service Coverage Ratio of 1.20x. The Debt Service Coverage Ratio
shall be established by taking the Borrower’s EBITDA, less unfinanced capital
expenditures, less dividends paid, divided by interest expense, plus regularly
scheduled payments of principal paid on Indebtedness plus cash taxes for the
period in question. This covenant is to be tested quarterly, with the first test
as of June 26, 2010, on a trailing twelve (12) month basis. The Borrower and the
Bank have agreed to suspend the requirement of the Borrower’s compliance with
this Debt Service Coverage Ratio covenant for the testing periods ending
September 26, 2009, December 31, 2009, and March 27, 2010; provided however,
that this suspension of the Debt Service Coverage Ratio covenant is granted on a
one time basis, shall not apply to any subsequent period, and shall not result
in an obligation of the Bank to grant any additional suspensions or waivers in
the future. For purposes of measuring the Debt Service Coverage Ratio, the
payment of a one-time “bullet” payment to the Bank in the amount of
$1,000,000.00 due in December 2009 shall be excluded from the calculation of
“regularly scheduled payments of principal paid on Indebtedness.”

3. Consolidated EBITDA. Commencing with the fiscal quarter ending September 26,
2009, and measured quarterly as of the final day of each fiscal quarter
thereafter for the cumulative periods as set forth below, the Borrower shall not
permit the EBITDA to be less than the following:

 

Cumulative Period:

  

Minimum EBITDA

3 Months ending September 26, 2009

   Not less than $0.00

6 months ending December 31, 2009

   $2,500,000.00

9 months ending March 27, 2010

   $3,500,000.00

4. Effect Upon Existing Covenants. The financial covenants set forth in
paragraphs 1 through 3 above are in substitution and replacement in full of the
Minimum Debt Service Coverage and Leverage Ratio financial covenants set forth
in Loan Documents

5. Maximum Capital Expenditures. The Borrower, will not permit, directly or
indirectly, its aggregate Capital Expenditures for the purchase, fabrication,
lease (capital leases), or creation of fixed assets to exceed the amount of
$2,000,000 for the twelve (12) month period ending June 26, 2010.

6. For the purpose of determining the above financial covenants the following
definitions will apply:

Total Liabilities means, total Indebtedness as determined by GAAP.

Intangible Assets means assets that in accordance with GAAP are properly
classifiable as intangible assets, including, but not limited to, goodwill,
franchises, licenses, patents, trademarks, trade names and copyrights.

 

2



--------------------------------------------------------------------------------

Indebtedness means all obligations that in accordance with GAAP should be
classified as liabilities upon a balance sheet.

Total Assets means, total assets as determined by GAAP.

Tangible Net Worth means, as of the applicable measurement date, Total Assets
minus the sum of: (i) Intangible Assets, and (ii) Total Liabilities.

The definition of “EBITDA” included in the Loan Documents is modified to add
back to the earnings of the Borrower any non-cash charges for stock based
compensation, to the extent deducted when calculating such earnings.

7. Cross-Default. Borrower and Bank agree that the failure by the Borrower to
comply with any of the terms and conditions of the RBS Citizens Loan Documents,
subject to any notice or cure periods included in the RBS Citizens Loan
Documents, may, at the option of the Bank, result in a default under the Loan
Documents.

8. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Agreement, are, except as
may otherwise be stated in this Agreement: (i) true and correct as of the date
of this Agreement, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Agreement by reference, (b) other than
the Financial Covenant default noted above, no other Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Agreement, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Agreement or, if required, has been obtained, and (d) this Agreement has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Agreement. Borrower does hereby release any and all claims, assertions or
chose in action that it may have either now or in the future against Lender,
this being a general and universal release of claims.

9. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

10. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

3



--------------------------------------------------------------------------------

11. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State of New Jersey. This Amendment will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State of New Jersey, excluding its conflict of laws rules.

12. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.

Except as expressly provided herein, this Amendment shall not constitute an
amendment, waiver, consent or release with respect to any provision of any Loan
Document, a waiver of any default or Event of Default under any Loan Document,
or a waiver or release of any of the Bank’s rights and remedies (all of which
are hereby reserved).

13. Borrower shall promptly pay all fees and costs of the Bank in connection
with this Agreement including the reasonable fees and costs of Bank counsel.

14. This Agreement may be signed in any number of counterpart copies and by the
parties to this Agreement on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission. This Agreement will be
binding upon and inure to the benefit of the Borrower and the Bank and their
respective successors and assigns.

REST OF PAGE LEFT INTENTIONALLY BLANK

Signatures on Separate Page

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.

 

WITNESS/ATTEST:     Wachovia Bank, National Association /s/ Harry E. Ellis    
/s/ Jeanette A. Griffin     Name: Jeanette A. Griffin     Title: Senior Vice
President WITNESS/ATTEST:     Cybex International, Inc. /s/ Rebecca Price    
/s/ Arthur W. Hicks, Jr.     Name: Arthur W. Hicks, Jr.     Title: President

 

5